Exhibit 10cd

CONFIDENTIAL AGREEMENT

The parties to this Confidential Agreement (the “Agreement”), entered into as of
this 28th day of July, 2011 are Todd C. Schermerhorn (“Executive”), and C.R.
Bard, Inc. (“Bard”), sometimes referred to individually as “Party” or
collectively as “Parties.”

WHEREAS, Executive has served as Bard’s Senior Vice President and Chief
Financial Officer (“CFO”), and has elected to depart from his employment with
Bard; and

WHEREAS, Executive and Bard wish to specify in this Agreement the details of the
agreements and understandings relative to Executive’s remaining employment with
Bard, the transition of the CFO position, and Executive’s departure from Bard;

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements contained in this Agreement, the Parties agree as follows:

1. Separation Date. Executive and Bard agree that, subject to the terms and
conditions set forth herein, Executive’s employment with Bard will terminate
effective August 31, 2012 (the “Separation Date”). Executive agrees to continue
to fulfill his duties as CFO, or such other duties and responsibilities as may
be assigned by Bard, through the Separation Date, and to provide assistance with
the transition of his job duties to his successor through the Separation Date.
As soon as administratively possible after the Separation Date, Bard will pay
Executive for his accrued but unused vacation days.

2. Separation Benefits. Subject to continuing satisfaction of the terms and
conditions of this Agreement by Executive, and provided that Executive has
executed this Agreement, Bard agrees to provide Executive with the following
benefits:

(a) Salary and Benefits. Bard agrees to provide Executive with payment of his
normal base salary and benefits through the Separation Date; provided, however,
that payment of Executive’s base salary and benefits, and Executive’s
eligibility under the Benefit Plans set forth in Paragraph 2(c), shall cease
immediately upon any termination of Executive’s employment prior to the
Separation Date either (i) by Executive, or (ii) by Bard with Cause. For
purposes of this Agreement, “Cause” shall have the same meaning as in the
Agreement relating to Change of Control between Executive and Bard, amended and
restated effective October 27, 2005.

(b) Executive Bonus Plan. Bard will provide Executive with a lump sum payment,
less all legally required withholdings and deductions and any amounts then owed
by Executive to Bard, in respect of Executive’s pro-rated Executive Bonus Plan
bonus for 2012. Executive’s pro-rated bonus for 2012 will be determined in
accordance with the Bard’s normal policies and procedures for the calculation
and payment of bonuses under the Executive Bonus Plan, and will be provided to
Executive in 2013 when such bonuses are customarily paid by Bard. Executive
shall not be entitled to, and shall not receive, any payment under this
Paragraph 2(b) in the event Executive’s employment is terminated prior to the
Separation Date either (i) by Executive, or (ii) by Bard with Cause.



--------------------------------------------------------------------------------

(c) Benefit Plans. Executive’s rights, if any, under the Supplemental
Insurance/Retirement Plan Agreement (Amended and Restated), executed by
Executive on October 20, 2005 (the “SI/RP”), the Supplemental Executive
Retirement Plan (“SERP”), 2003 Long Term Incentive Plan (Amended and Restated)
and relevant grant documents, the 1998 Employee Stock Purchase Plan (Amended and
Restated), the Employees’ Retirement Plan of C.R. Bard, Inc., the Bard
Employees’ Savings Trust 401(k) Plan, and any Bard welfare benefit plans
(collectively, “Benefit Plans”) will continue to be governed by the terms of
each such plan.

Executive acknowledges and agrees that the payments and benefits specified in
this Agreement are in full and complete satisfaction of any and all liabilities
or obligations Bard has or may have to Executive, including but not limited to
any and all obligations for salary, pay in lieu of notice, severance pay,
bonuses, property, vacation or holiday pay, medical insurance, dental insurance,
life insurance, any other benefits and any other claims for payment not
specifically mentioned in this Agreement.

3. References. Executive may direct all reference inquiries to the Vice
President, Human Resources, who shall, if asked: (1) confirm Executive’s dates
of employment and position held; and (2) state that Bard does not provide any
further information in connection with such inquiries.

4. Other Agreements.

(a) Confidential Information. Executive acknowledges and agrees that, following
the execution of this Agreement, the Agreement Relating To Inventions, Trade
Secrets, and Confidential Information between Executive and Bard dated
February 5, 1991 (“Confidential Information Agreement”), shall remain in full
force and effect.

(b) Non-Competition. Executive acknowledges and agrees that, following the
execution of this Agreement, the Covenant Not To Compete between Executive and
Bard, which was executed by Executive on or about January 20, 1997 (the
“Non-Compete Agreement”), shall remain in full force and effect.

(c) Change in Control. Executive and Bard agree that the Agreement relating to
Change of Control between Executive and Bard, amended and restated effective
October 27, 2005 (the “Change of Control Agreement”) shall terminate as of the
Separation Date and be of no further force and effect.

(d) Indemnification. Executive and Bard agree that the Indemnity Agreement
between Executive and Bard dated as of September 9, 1998 (the “Indemnity
Agreement”), shall remain in full force and effect.

5. Release of Claims. In further consideration of the pro-rated bonus provided
in Paragraph 2(b), Executive agrees to provide a release of claims in the form
set forth at Exhibit A hereto, to be executed by Executive on or about the
Separation Date. Executive acknowledges and agrees that his execution and
non-revocation of such release is a condition to receiving the pro-rated bonus
set forth in Paragraph 2(b).

 

Page 2 of 4



--------------------------------------------------------------------------------

6. Cooperation. Following the Separation Date, Executive agrees, on reasonable
notice and at reasonable times, to cooperate with Bard at Bard’s request in
respect of litigation involving Bard or any of its subsidiaries or affiliated
companies. Executive will cooperate fully with Bard in connection with any and
all existing or future depositions and/or litigation or investigations brought
by or against Bard or any of its subsidiaries or affiliated companies or their
respective officers, directors, employees, or agents, whether administrative,
civil or criminal in nature, in which and to the extent Bard reasonably deems
Executive’s cooperation necessary. Bard will reimburse Executive for reasonable
and customary out-of-pocket expenses incurred by Executive (but not including
attorneys’ fees) in connection with such cooperation; provided, however, that
Executive obtains Bard’s written approval of such expenses in advance of being
incurred, and Executive provides Bard with a copy of receipts evidencing such
expenses.

7. No Disparagement. Executive agrees that he shall not at any time engage in
any form of conduct, nor make any statements or representations, that disparage
or otherwise impair the reputation, goodwill or interests of Bard, its
subsidiaries or affiliated entities; their respective Boards of Directors or any
of the past or current directors thereof; their respective past or current
employees or officers; or their respective past or current shareholders.

8. Company Property. Executive agrees to deliver to Bard on or before the
Separation Date, or at such other time as may be direct by Bard, all
company-related property, equipment, supplies, computers, phones, keys, key
cards, files, identification, and, without retaining any copies, all documents
and other materials in his possession relating directly or indirectly to any
Confidential Information or Trade Secrets (as defined in the Confidential
Information Agreement).

9. No Promises or Inducements. Executive warrants that no promise or inducement
to enter into this Agreement has been offered or made except as set forth in
this Agreement, that he is entering into this Agreement without any threat or
coercion and without reliance on any statement or representation made on behalf
of Bard or by any person employed by or representing Bard, except for the
written provisions and promises contained in this Agreement.

10. Controlling Law. Should any dispute arise out of or relate to the
interpretation, application or breach of this Agreement or related claims, the
resolution of such dispute shall be governed by the laws of the State of New
Jersey, regardless of any conflicts between the laws of the State of New Jersey
and any other jurisdiction. Executive agrees to submit to, and be subject to,
the jurisdiction of the courts of the State of New Jersey or the United States
District Court for the District of New Jersey in connection with any dispute or
litigation arising out of this Agreement. The courts of the State of New Jersey
or the United States District Court for the District of New Jersey shall be the
exclusive forum for the resolution of any such dispute or litigation.

11. Severability. If any provision of this Agreement is declared void or is
otherwise unenforceable, Executive and Bard agree that any such provision, or
any part thereof, shall be construed consistent with the apparent purpose of the
provision to avoid the unenforceability or, in the event that is not possible,
the provision shall be severed and all remaining provisions shall remain in full
force and effect. However, in the event that the waiver or release of any claim

 

Page 3 of 4



--------------------------------------------------------------------------------

made by Executive is found to be invalid or unenforceable, then Executive shall
promptly execute any documents presented by Bard that would make the waiver or
release valid and enforceable.

12. Successors and Assigns. This Agreement shall be binding upon, enforceable by
and inure to the benefit of Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees, and Bard and any successor to all or substantially all of the business
and/or assets of Bard.

13. Section 409A Compliance. The payments and benefits under this Agreement are
intended to comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the interpretative guidance thereunder (“Section
409A”), including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions, and shall be
administered accordingly. The Agreement shall be construed and interpreted with
such intent. If any provision of this Agreement needs to be revised to satisfy
the requirements of Section 409A, then such provision shall be modified or
restricted to the extent and in the manner necessary to be in compliance with
such requirements and any such modification will attempt to maintain the same
economic results as were intended under this Agreement. Bard cannot guarantee
that the payments and benefits that may be paid or provided pursuant to this
Agreement will satisfy all applicable provisions of Section 409A. Each payment
under this Agreement is intended to be treated as one of a series of separate
payment for purposes of Section 409A and Treasury Regulation §
1.409A-2(b)(2)(iii) (or any similar or successor provisions).

14. Entire Agreement. This Agreement supersedes any other oral or written
agreements regarding the subject matter hereof, including without limitation any
Bard severance plan, and contains all of the Parties’ promises, understandings
and agreements and may not be changed or altered except by a writing signed by
Executive and Bard. This Agreement is an integrated document and the
consideration stated in it is the sole consideration for this Agreement.
Notwithstanding the foregoing, and except as modified by this Agreement, the
terms of the Confidential Information Agreement, the Non-Compete Agreement, the
Indemnity Agreement, and the Plans and documents identified in Paragraphs 2(a)
and 2(d) shall continue in full force and effect following the execution of this
Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

TODD C. SCHERMERHORN     C.R. BARD, INC. /s/ Todd C. Schermerhorn     By:   /s/
Bronwen K. Kelly

Todd C. Schermerhorn

            Its:   Vice President-Human Resources Dated:  

August 1, 2011

    Dated:   August 1, 2011

 

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (“Release”) entered into as of this ___ day of _______,
201_ are Todd C. Schermerhorn (“Executive”), and C.R. Bard, Inc. (“Bard”),
sometimes referred to individually as “Party” or collectively as “Parties.”

WHEREAS, Employer and Executive are parties to a Confidential Agreement dated
July 28, 2011 (the “Agreement”); and

WHEREAS, the Agreement provides for the execution by Executive of this Release
on or about the Separation Date (as defined in the Agreement);

NOW, THEREFORE, for good and adequate consideration set forth in the Agreement
and this Release, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:

1. Compliance with Agreement. Executive represents and warrants that he has
complied with all terms of the Agreement, the Confidential Information Agreement
and the Non-Compete Agreement. Executive agrees that Bard has complied with all
the terms of the Agreement and has provided all payments and benefits due
thereunder as of the date of this Release.

2. Payment. Executive acknowledges and agrees that his execution and
non-revocation of, and compliance with, this Release was and is a condition to
the Bard’s provision of the pro-rated bonus described in Paragraph 2(b) of the
Agreement.

3. Release of Claims.

(a) In exchange for the consideration set forth in Paragraph 2 of the Agreement,
Executive on behalf of himself, and for any person who may claim by or through
him, hereby releases and discharges Bard and its present, past and future
agents, employees, officers, directors, shareholders, subsidiaries, affiliated
entities, predecessors, successors and assigns (collectively, the “Released
Parties”) from liability for the following claims or causes of action Executive
has or may have as of the date on which Executive executed this Release, whether
known or unknown, under all theories and all laws or regulations:

(i) all claims related to Executive’s employment or separation from employment
with Bard;

(ii) all claims related to Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act as amended by the Older
Workers Benefit Protection Act of 1990, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, as amended, the New Jersey Law Against
Discrimination and all other local, state, and federal laws relating to
discrimination;



--------------------------------------------------------------------------------

(iii) all claims of breach of contract or public policy, wrongful or retaliatory
discharge, breach of fiduciary duty, breach of the duty of good faith and fair
dealings, interference with contract, misappropriation of intellectual property,
wrongful or bad faith termination, intentional or negligent infliction of
emotional distress, and all other employment-related torts; and

(iv) all rights to, or claims for, payments, wages, bonuses, separation or
severance benefits or other compensation, expenses of any kind, attorneys’ fees
and costs, except as expressly provided in this Agreement.

(b) Executive understands that this Release shall not be construed to prevent
Executive from participating in or cooperating with any state or federal agency
investigation or charge of discrimination. However, Executive expressly waives
his right to any form of recovery or relief should any agency (such as the Equal
Employment Opportunity Commission) pursue any claims on Executive’s behalf.

(c) Executive understands that the consideration given to him under this
Agreement does not constitute an admission by the Released Parties that they
have violated any such law or legal obligation.

(d) For the avoidance of doubt, nothing in this Release constitutes a release by
Executive of any rights he may have under the Indemnity Agreement dated as of
September 9, 1998, or for any right to indemnification or contribution Executive
may have against Bard by operation of law, or under Bard’s By-Laws as amended
and restated, Bard’s Restated Certificate of Incorporation or the terms of any
applicable directors’ and officers’ liability policy (the “Charter Documents”),
nor an agreement by Executive not to file any suit or complaint to enforce the
Agreement, the Release or the Indemnity Agreement or any right Executive may
have to indemnification or contribution by operation of law or under any of the
Charter Documents, nor a waiver of any monetary or other damages or any form of
recovery or relief with respect to claims arising from the Indemnity Agreement
or from any right Executive may have to indemnification or contribution by
operation of law or under the Charter Documents or claims under the Agreement or
this Release.

4. No Assignment of Claims. Executive represents and warrants that he has not
sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law or otherwise, any action, cause of action, debt,
obligation, contract, agreement, covenant, guarantee, judgment, damage, claim,
counterclaim, liability, or demand of any nature whatsoever against or relating
to the Released Parties, or any other matter covered by this Release. Executive
further represents and warrants that he has not filed or initiated any legal,
equitable, administrative or any other proceedings against any of the Released
Parties, and that no such proceeding has been filed or initiated on his behalf.

5. Controlling Law. Should any dispute arise out of or relate to the
interpretation, application or breach of this Release or related claims, the
resolution of such dispute shall be governed by the laws of the State of New
Jersey, regardless of any conflicts between the laws of the State of New Jersey
and any other jurisdiction. Executive agrees to submit to, and be subject to,
the jurisdiction of the courts of the State of New Jersey or the United States
District Court for

 

Page 2 of 3



--------------------------------------------------------------------------------

the District of New Jersey in connection with any dispute or litigation arising
out of the Agreement or this Release. The courts of the State of New Jersey or
the United States District Court for the District of New Jersey shall be the
exclusive forum for the resolution of any such dispute or litigation.

6. Consideration and Revocation Periods. Executive acknowledges and agrees that
he has had at least twenty-one (21) days to consider this Release, and that any
modification to this Release, material or otherwise, does not restart, extend or
affect in any way the original 21-day consideration period. Executive
acknowledges and agrees that he has read this Release and understands, accepts
and agrees to its contents and signs it voluntarily without coercion and with
full understanding that he is releasing and waiving any and all claims that he
has or might have against the Released Parties, including any claims connected
with his employment or separation. Executive understands that he has seven
(7) days after signing this Release to revoke it and that the Release does not
become effective or enforceable until this seven (7) day revocation period has
expired. If this Release is revoked by Executive, Executive shall have no right
to the payments and benefits set forth in Paragraph 2 of the Agreement, and Bard
shall have no obligations to Executive under the Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Release as of the day
and year first written above.

 

TODD C. SCHERMERHORN     C.R. BARD, INC.       By:     

Todd C. Schermerhorn

            Its:      Dated:         Dated:     

 

Page 3 of 3